         Case 1:21-cr-00138-JEB Document 43 Filed 08/23/21 Page 1 of 12




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                   )
 UNITED STATES OF AMERICA,                         )
                                                   )
                                                   )
                        v.                         ) Case No. 1:21-cr-138
                                                   )
 AARON MOSTOFSKY,                                  ) Judge James E. Boasberg
                                                   )
        Defendant.                                 )
                                                   )

 DEFENDANT MOSTOFSKY’S REPLY TO THE GOVERNMENT’S OPPOSITION TO
    HIS MOTION TO COMPEL PRODUCTION OF FEDERALLY PROTECTED
                       FUNCTION EVIDENCE

       In response to Mostofsky’s motion to compel production of materials concerning the

“federally protected function” alleged in the Superseding Indictment and bill of particulars, the

government says it will not promptly provide this basic information to the defense for three

reasons: (1) Mostofsky has received other categories of evidence and a bill of particulars, which

is sufficient for a criminal defendant; (2) although Mostofsky seeks documents and records, he is

“really” seeking the government’s legal theories, even if he has not asked for them; and (3) Rule

16 does not permit a defendant to request government records in support of a motion to dismiss a

charge and certainly not one that may touch on “a matter that occurred before the grand jury.”

Fed. R. Crim. P. 6(e)(3)(E)(ii) (permitting disclosure of grand jury material to defendant “who

shows a ground may exist to dismiss the indictment because of a matter that occurred before the

grand jury”) (emphasis added).

       The government is wrong. It has not even invoked Rule 6 in defense of its refusal to

produce the materials at issue. But even if it had, Mostofsky has made a particularized, targeted

showing that the Superseding Indictment’s Section 231(a)(3) charge was defectively presented to



                                                                                                    1
         Case 1:21-cr-00138-JEB Document 43 Filed 08/23/21 Page 2 of 12




the grand jury. In any case, he needs the records to test the evidence in preparation for a trial in

October. The government should produce the materials that it claims substantiate the “federally

protection function” element of the Section 231(a)(3) offense—grand jury or otherwise—or state

that they are not in its possession, custody or control. Fed. R. Crim. P.16(a)(1)(E). If the Court

does not compel the government to produce the evidence to Mostofsky, it should at least conduct

an in camera review of the materials—after the government states whether it is invoking Rule

6—in connection with a pending motion to dismiss the Section 231(a)(3) charge.

Argument

       First, the government recites other categories of materials it has produced to Mostofsky to

date. ECF No. 42, pp. 1-2. More to the point, the government represents that it has produced

certain “grand jury materials.” Id. at 1. However, this omits that Mostofsky specifically

requested the “federally protected function” evidence that the government asserts was presented

to the grand jury to return the Section 231(a)(3) charge. It also omits that the government would

not indicate what evidence, if any, was presented to the grand jury on this element of the offense,

but instead emailed a single declaration to the defense concerning the U.S. Capitol Police’s

activities on January 6. The government does not make clear whether this declaration constitutes

the “federally protected function” evidence. Id. at 2.

       Should the Court construe this narrative as an argument against Mostofsky’s motion it

should be rejected. That the government has complied with its discovery obligations in

connection with other issues in this case does not relieve it of its Rule 16 and Brady duties as to

the “federally protected function” issue. 1



1
  The government notes that it has arranged an opportunity for defense counsel to “walk through
the crime scene” with the permission of the U.S. Capitol Police. ECF No. 44, p. 2. However, it
omits that counsel is not permitted to ask USCP officers questions during the tour, such as, e.g.,
                                                                                                       2
         Case 1:21-cr-00138-JEB Document 43 Filed 08/23/21 Page 3 of 12




       Second, the government contends that Mostofsky’s motion should be denied either

because Rule 16 never permits a defendant to compel the production of evidence to be used in

support of a motion to dismiss or because Mostofsky is actually trying to compel “the

government’s legal theories.” ECF No. 42, pp. 3-4. These arguments are frivolous.

       Mostofsky’s correspondence with the government, and his motion to compel itself, show

he is requesting that the government produce “documents, data and records” substantiating the

government’s alleged “federally protected functions” adversely affected by a “civil disorder” on

January 6. ECF No. 40, p. 1. It is not a legal theory Mostofsky wants but evidence supporting

the government’s already revealed bases for alleging a “federally protection function” adversely

affected by a civil disorder.

       Here is an example. In its bill of particulars response, the government asserted that

“Pursuant to 2 U.S.C. § 1970, executive departments and executive agencies may assist the

United States Capitol Police . . . . The civil disorder on January 6 obstructed and adversely

affected the emergency response by executive departments and executive agencies.” ECF No.

38, pp. 3-4. Accordingly, Mostofsky demanded that the government produce “documents,”

“data,” or other “tangible objects” in the government’s possession, custody or control, Fed. R.

Crim. P. 16(a)(1)(E), that substantiate that claim of “executive departments and executive

agencies” adversely affected by the “civil disorder.” Here is another example. The

government’s particulars response represents that the civil disorder adversely affected an

unspecified agency with the Department of Homeland Security. ECF No. 38, pp. 3-4.




are you aware of any federal executive department or agency that was involved in any capacity at
the Capitol during the events of January 6? The government also omits that the defense has
requested interviews with the relevant (congressional and non-federal) police officers in this
case, to investigate this issue and others, and has been denied access.
                                                                                                   3
         Case 1:21-cr-00138-JEB Document 43 Filed 08/23/21 Page 4 of 12




Mostofsky asked the government to produce “documents,” “data,” or other “tangible objects” in

the government’s possession, custody or control, Fed. R. Crim. P. 16(a)(1)(E), that substantiate

that claim. These are not requests for “legal theories.”

       The government says such materials are not “material to preparing the defense.” ECF No.

42, p. 3. According to the government, even though the evidence at issue concerns an essential

element of the Section 231(a)(3) offense in whose absence Mostofsky cannot be convicted, the

materials do not “play an important role in uncovering admissible evidence, aiding witness

preparation, corroborating testimony, or assisting impeachment or rebuttal.” Id. (citing United

States v. Lloyd, 992 F.2d 348, 351 (D.C. Cir. 1993)). That response lacks sense. If the materials

at issue do not play an important role in “uncovering admissible evidence” that is only because

they are the evidence under discussion. Mostofsky does not seek discovery into some tangential

matter in this case but evidence supporting an essential element of a felony charge against him.

Trial is scheduled for October; it is now August 23; he is entitled to receive and test the

government’s evidence on an essential element before trial, because it is “material to the

defense.” Fed. R. Crim. P. 16(a)(1)(E).

       In any case, the evidence is also material to Mostofsky’s motion to dismiss the Section

231(a)(3) charge, which must be filed by September 1. The government’s contention that

evidence critical to a defendant’s motion to dismiss is not “material to the defense” under Rule

16 is unsupported by any authority. ECF No. 42, p. 4. To the contrary, this Court has positively

held that a defendant may compel such discovery, unless the pending dismissal argument is

“wholly unsupported by legal authority.” United States v. Rezaq, 156 F.R.D. 514, 521 (D.D.C.

1994) opinion vacated in part on other grounds on reconsideration, 899 F. Supp. 967 (D.D.C.

1995). In Rezaq, the Court granted the defendant’s motion to compel materials pursuant to Rule



                                                                                                   4
         Case 1:21-cr-00138-JEB Document 43 Filed 08/23/21 Page 5 of 12




16 as the defense request was “tailored to develop evidence that will offer material support for

one of his double jeopardy defenses contained in his [pending] motion to dismiss.” Id. See also

United States v. Armstrong, 517 U.S. 456, 462 (1996) (holding that Rule 16’s “material to the

preparation of the defendant’s defense” rule applies to any “documents” or other “tangible

objects” that go to any “defense on the merits to the criminal charge itself”). 2

       Mostofsky’s requests for “documents,” “data,” and/or other “tangible objects”

substantiating the government’s claim in its bill of particulars response that various “federally

protected functions” were adversely affected by a “civil disorder” on January 6 are plainly

“tailored to develop evidence that will offer material support for” one of his pending dismissal

arguments. Rezaq, 156 F.R.D. at 521. 3 As Mostofsky showed, the Superseding Indictment’s

Section 231(a)(3) charge requires the government to prove that a “department, agency or

instrumentality of the United States” was adversely affected by a “civil disorder” on January 6.

18 U.S.C. § 231(a)(3); § 232(3). See United States v. Oakar, 111 F.3d 146, 153 (D.C. Cir. 1997)

(after Supreme Court’s decision in United States v. Hubbard, 514 U.S. 695 (1995), “an entity




2
  The government’s reliance on United States v. Rashed, 234 F.3d 1280, 1285 (D.C. Cir. 2000),
is misplaced. Rashed did not hold that an indictment’s Fifth Amendment presentment error on
an essential element of an offense is “an independent . . . bar to the prosecution.” ECF No. 42, p.
4. Instead, the court found that the defendant’s claim of a “sham prosecution,” based on
“sensitive matters of foreign relations,” constituted an improper predicate for Rule 16 discovery.
234 F.3d at 1286. That is not analogous to Mostofsky’s Rule 16 requests and the government
does not even attempt to liken the two.
3
  The Court will notice the government’s internal inconsistency. On the one hand, it faults
Mostofsky for “smuggl[ing] into his discovery request legal arguments that several of the
functions identified in the Government’s particular responses do not satisfy [the ‘federally
protected function’ element of a Section 231(a)(3) offense].” ECF No. 42, p. 3. On the other, it
(inconsistently) claims Mostofsky “does not attempt to demonstrate that he is entitled to the
requested information to attack the indictment on [the] ground” that the Section 231(a)(3)
offense was not properly presented to the grand jury in conflict with Mostofsky’s Fifth
Amendment presentment right. Id. at 6.
                                                                                                    5
         Case 1:21-cr-00138-JEB Document 43 Filed 08/23/21 Page 6 of 12




within the Legislative Branch cannot be a ‘department’ within the meaning of § 1001 and 18

U.S.C. § 6,” nor is Congress an “agency” under § 6); United States v. Dean, 55 F.3d 640, 659

(D.C. Cir. 1995) (reversing convictions under § 1001 for false statements to Congress, as

Hubbard “narrowed the reach of [“department” and “agency”] to matters within the executive

branch”) (emphasis added).

       Mostofsky’s Fifth Amendment presentment right thus required the government to allege

in the indictment and present to the grand jury evidence showing probable cause that a

“department, agency or instrumentality of the United States” was adversely affected by a “civil

disorder” on January 6. Fed. R. Crim. P. 7(c)(1) (indictment must provide “a plain, concise and

definite written statement of the essential facts constituting the offense charged”); Hamling v.

United States, 418 U.S. 87, 117 (1974) (holding that Fifth Amendment presentment right

requires indictment to “set forth all the elements necessary to constitute the offense intended to

be punished” and “be accompanied with such a statement of the facts and circumstances as will

inform the accused of the specific offense. . .”).

       Federal felony charges that fail to properly allege essential elements of an offense in the

indictment are deficient. Apprendi v. New Jersey, 530 U.S. 466, 500-18 (2000) (Thomas, J.,

concurring) (discussing cases and treatises since the 1840s, which repeatedly emphasize the

importance of including every element in an indictment); Jones v. United States, 526 U.S. 227,

243 n.6, 119 S. Ct. 1215, 143 L. Ed. 2d 311 (1999) (holding that “under the Due Process Clause

of the Fifth Amendment and the notice and jury trial guarantees of the Sixth Amendment, any

fact (other than prior conviction) that increases the maximum penalty for a crime must be

charged in an indictment, submitted to a jury, and proven beyond a reasonable doubt”); United

States v. Pupo, 841 F.2d 1235, 1239 (4th Cir. 1988) (en banc) (“It is well established that an



                                                                                                     6
          Case 1:21-cr-00138-JEB Document 43 Filed 08/23/21 Page 7 of 12




indictment is defective if it fails to allege elements of scienter that are expressly contained in the

statute that describes the offense.”). Thus, “[a]s a general rule, criminal proceedings were

submitted to a jury after being initiated by an indictment containing ‘all the facts and

circumstances which constitute the offence, . . . stated with such certainty and precision, that the

defendant . . . may be enabled to determine the species of offence they constitute, in order that he

may prepare his defence accordingly . . . and that there may be no doubt as to the judgment

which should be given, if the defendant be convicted.’” Apprendi, 530 U.S. at 478 (quoting J.

Archbold, Pleading and Evidence in Criminal Cases 44 (15th ed. 1862)); see also United States

v. Daniels, 973 F.2d 272, 274 (4th Cir. 1992) (“This court, sitting en banc, has left no room for

doubt as to the law in this circuit concerning the requirements of a constitutionally adequate

indictment. Every essential element of an offense must be charged in the body of an indictment,

and the inclusion of a reference to the statute will not cure the failure to do so.”).

       If the government presented to the grand jury that the joint session of Congress or the

USCP were “department[s]” or “agenc[ies]. . . of the United States,” § 232(3), and thus

“federally protected functions,” § 231(a)(3), it did not properly return a Section 231(a)(3) charge

against Mostofsky, as those are not departments or agencies “within the executive branch.”

Dean, 55 F.3d at 659; Oakar, 111 F.3d at 153; see also Trump v. Deutsche Bank AG, 943 F.3d

627, 645 (2d Cir. 2019) (applying Hubbard and § 6 and holding that the Right to Financial

Privacy Act’s reference to a “department or agency” does not apply to Congress) rev’d and

remanded on other grounds sub. nom. Trump v. Mazars USA LLP, 140 S. Ct. 2019 (2020). The

other “federally protected functions” identified in the government’s particulars response are only

vaguely sketched out and may not themselves constitute executive departments and agencies.

ECF No. 40, pp. 3-5.



                                                                                                       7
         Case 1:21-cr-00138-JEB Document 43 Filed 08/23/21 Page 8 of 12




       Accordingly, Mostofsky’s motion is not “wholly unsupported by legal authority” and he

is entitled to the relevant materials in support of his dismissal motion, to the extent they are in

the government’s possession, custody or control. Rezaq, 156 F.R.D. at 521. If they are not, the

government should simply say so, consistent with standard discovery practice.

       Finally, the government insinuates, but does not explicitly argue, that Rule 6 may raise a

bar to Mostofsky’s requests. ECF No. 42, p. 6. Not so. In the first place, if the materials

requested by Mostofsky were collected after the Superseding Indictment was returned, they are

by definition not covered by Rule 6. If so, the government must produce them, or else state the

materials are not in its possession, custody or control.

       Conversely, if the materials were presented to the grand jury, the government must say

so, in order that the Rule 6 issues may be properly litigated. Rule 6 expressly permits disclosure

of such materials “at the request of a defendant who shows that a ground may exist to dismiss the

indictment because of a matter that occurred before the grand jury.” Fed. R. Crim. P.

6(e)(3)(E)(ii). “[M]ost courts have held that the appropriate standard [for disclosure under that

rule] is that of ‘particularized need,’ borrowed from the standard under the case law applying

Rule 6(e)(3)(E)(i).” United States v. Naegele, 474 F. Supp. 2d 9, 10 (D.D.C. 2007) (Friedman, J.)

(citing United States v. Nguyen, 314 F. Supp. 2d 612, 616 (E.D. Va. 2004) (defendant must show

that “particularized and factually based grounds exist . . . [that] may create a basis for dismissal

of the indictment”)). See also United States v. E-Gold, Ltd., 521 F.3d 411, 419 (D.C. Cir. 2008)

(“[W]hile we recognize the weightiness of the government’s concern in grand jury secrecy, we

find nothing that outweighs the defendant’s constitutional rights to due process and to counsel

under the Fifth and Sixth Amendments.”).

       The factual basis for Mostofsky’s particularized need, in the context of his Fifth



                                                                                                       8
         Case 1:21-cr-00138-JEB Document 43 Filed 08/23/21 Page 9 of 12




Amendment presentment right, is straightforward. Mostofsky asked the government to produce

the putative evidence supporting the government’s claim that the “federally protected functions”

identified in its particulars responses were adversely affected by a “civil disorder” on January 6.

In response, the government provided a single declaration concerning the USCP’s activities on

January 6. It refused to indicate whether that was the evidence adduced in the grand jury.

However, the USCP is not a “department” or “agency” within the executive branch. Dean, 55

F.3d at 659; Oakar, 111 F.3d at 153. Accordingly, the government’s particulars response

necessarily implies that it already collected additional evidence of “federally protected

functions” adversely affected by the civil disorder—in which case the evidence may be produced

now without burden, so that Mostofsky may corroborate it before trial and/or argue in a dismissal

motion that it does not satisfy Section 6. As explained above, if this evidence was collected after

the Superseding Indictment was returned, it is not covered by Rule 6. If, however, the

government alleged “federally protected functions” in its particulars response without possessing

supporting evidence, that would also be material to Mostofsky’s pending motion to dismiss.

Plainly, that the government will not agree to produce any evidence showing the civil disorder’s

adverse effect on the “federally protected functions” identified in its particulars response

powerfully implies such evidence was not presented to the grand jury. The government simply

has no valid reason under Rule 16 not to produce such materials—to the extent they exist. In any

case, the government’s proposal to wait until trial to find out whether the evidence it may

manage to gather in this connection followed or preceded return of the indictment does not

preserve grand jury secrecy—it merely wastes the Court’s and parties’ time.

       The Supreme Court has identified the bases underpinning grand jury secrecy. None

applies here, making it even likelier Mostofsky has identified a particularized need, assuming the



                                                                                                      9
         Case 1:21-cr-00138-JEB Document 43 Filed 08/23/21 Page 10 of 12




government were to actually invoke Rule 6. 4 As the D.C. Circuit explained, grand jury secrecy

is needed where:

       (1) disclosure of pre-indictment proceedings would make many prospective witnesses
       hesitant to come forward voluntarily, knowing that those against whom they testify
       would be aware of that testimony; (2) witnesses who did appear would be less likely to
       testify fully and frankly, as they would be open to retribution as well as to inducements;
       and (3) there would be the risk that those about to be indicted would flee or would try to
       influence individual grand jurors to vote against indictment.

In re North, 305 U.S. App. D.C. 23, 16 F.3d 1234, 1242 (D.C. Cir. Spec. Div. 1994) (quoting

Douglas Oil Co. v. Petrol Stops Northwest, 441 U.S. 211, 218-19 (1979)).

       The “federally protected function” evidence Mostofsky seeks does not concern a

witness’s testimony “against” Mostofsky—or anyone else. Whether the entity on which the

government relies is a “federally protected function” has nothing to do with anything Mostofsky

(or any other January 6 defendant) did or did not do. Thus, there is no conceivable reason for

anyone to seek “retribution” against them. Similarly, the issue whether the entity or entities

possibly presented to the grand jury are “federally protected functions” presents no risk that any

target of the grand jury would “flee.”

       Even if the government were somehow not obligated to produce this material to

Mostofsky so that he could defend his Fifth Amendment right, “the court could use limitations

on the disclosure of evidence, such as in camera hearings and appropriate application of the

normal rules of evidence to protect the grand jury proceedings against unwarranted invasion.” E-

Gold, Ltd., 521 F.3d at 419. 5 After all, the government itself has already moved to produce



4
  That the government does not invoke Rule 6 suggests the “federally protected functions”
identified in its bill of particulars response do not implicate grand jury materials.
5
  Mostofsky inquired whether the government would object to in camera production of the
relevant materials, to the extent they exist. As of the filing of this reply, the government did not
respond.
                                                                                                  10
         Case 1:21-cr-00138-JEB Document 43 Filed 08/23/21 Page 11 of 12




grand jury materials to Mostofsky under the protective order in place in this case. ECF No. 23.

That material reveals identifying information about witnesses who did testify “against”

Mostofsky, in contrast to the (purported) witnesses who merely explained what a “federally

protected function” was to the grand jury.

       For all the foregoing reasons, the Court should order the government to promptly produce

the “federally protected function” evidence or state that it is not in its possession, custody or

control. If not, the Court should at least order the materials produced for an in camera review in

connection with Mostofsky’s motion to dismiss, which presents no threat to grand jury secrecy

whatsoever.

Dated: August 23, 2021                                 Respectfully submitted,


                                                       /s/ David B. Smith
                                                       David B. Smith, D.C. Bar No. 403068
                                                       David B. Smith, PLLC
                                                       108 North Alfred Street, 1st FL
                                                       Alexandria, Virginia 22314
                                                       (703) 548-8911 / Fax (703) 548-8935
                                                       dbs@davidbsmithpllc.com


                                                       Nicholas D. Smith, D.C. Bar No. 1029802
                                                       David B. Smith, PLLC
                                                       7 East 20th Street, Suite 4R
                                                       New York, NY 10003
                                                       (917) 902-3869
                                                       nds@davidbsmithpllc.com

                                                       Counsel to Mostofsky


                                               Certificate of Service
       I hereby certify that on the 23rd day of August, 2021, I filed the foregoing motion with the

Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF) to

the following CM/ECF user(s):

                                                                                                    11
        Case 1:21-cr-00138-JEB Document 43 Filed 08/23/21 Page 12 of 12




              Graciela Lindberg
              Assistant United States Attorney
              555 4th Street, N.W.
              Washington, D.C. 20530

       And I hereby certify that I have mailed the document by United States mail, first class

postage prepaid, to the following non-CM/ECF participant(s), addressed as follows: [none].


                                                   /s/ David B. Smith
                                                   David B. Smith, VA Bar No. 25930
                                                   David B. Smith, PLLC
                                                   108 North Alfred Street, 1st FL
                                                   Alexandria, Virginia 22314
                                                   (703) 548-8911 / Fax (703) 548-8935
                                                   dbs@davidbsmithpllc.com




                                                                                             12
